DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 27-33, and 36-39  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divrakuni et al. (US 2015/0162339 A1, hereinafter Divrakuni).
With regards to claim 21, Divrakuni discloses a method (FIGS. 1-16B) comprising: 
forming a first semiconductor fin, a second semiconductor fin, and a third semiconductor fin (semiconductor fins 30) over a semiconductor substrate, (substrate 10) wherein the first semiconductor fin, the second semiconductor fin, and the third semiconductor fin extend lengthwise along a first direction, and wherein the second semiconductor fin is between the first semiconductor fin and the third semiconductor fin; (see FIGS. 2A-2B, where the fins extend upward from the substrate and a left second fin (to be removed in FIG. 5A-5B) is between two other fins on left and right sides of the device) 
replacing the second semiconductor fin with a dielectric fin; (dielectric 22, see FIG. 6B) and 
forming a gate stack (at least gate conductor 12 and gate electrode 62) over the semiconductor substrate, wherein the gate stack extends lengthwise along a second direction that is perpendicular to the first direction, and wherein the gate stack wraps the first semiconductor fin, the dielectric fin, and the third semiconductor fin. (See FIG. 15B, showing the electrode 62 extending in a second direction and wrapping the layers)

With regards to claim 22, Divrakuni discloses the method of claim 21, further comprising: 
forming a first dielectric material (dielectric 33) over the semiconductor substrate after forming the first semiconductor fin, the second semiconductor fin, and the third semiconductor fin; and 
wherein the replacing the second semiconductor fin with the dielectric fin includes: 
etching the second semiconductor fin, thereby forming an opening in the first dielectric material, and filling the opening with a second dielectric material. (See FIG. 5B and 6B, showing the filling with second dielectric material 22) 

With regards to claim 23, Divrakuni discloses the method of claim 22, further comprising recessing the first dielectric material after filling the opening with the second dielectric material. (See FIG. 6B) 

With regards to claim 24, Divrakuni discloses the method of claim 22, wherein the etching the second semiconductor fin completely removes the second semiconductor fin. (See FIG. 5B) 

With regards to claim 27, Divrakuni discloses the method of claim 21, further comprising replacing a portion of the gate stack between the first semiconductor fin and the second semiconductor fin with a gate isolation feature that includes a dielectric material. (gate dielectric 60, see FIG. 15B) 

With regards to claim 28, Divrakuni discloses the method of claim 21, wherein the dielectric fin is a first dielectric fin, the method further comprising: 
forming a fourth semiconductor fin (middle fin removed in FIG. 5B) over the semiconductor substrate, wherein the fourth semiconductor fin extends lengthwise along the first direction and the fourth semiconductor fin is between the second semiconductor fin and the third semiconductor fin; 
replacing the fourth semiconductor fin with a second dielectric fin; (dielectric 22) and 
wherein the gate stack further wraps the second dielectric fin. (See FIG. 15B) 

With regards to claim 29, Divrakuni discloses a method (FIGS. 1-16B) comprising: 
forming semiconductor fins (fins 30) that extend from a semiconductor substrate; (See FIG. 3B) 
forming an isolation layer (dielectric 33) that fills trenches between the semiconductor fins; (See FIGS. 4B) 
forming a first opening and a second opening (openings 21 and 31) in the isolation layer by removing a first semiconductor fin and a second semiconductor fin, respectively, of the semiconductor fins, wherein the first semiconductor fin is directly adjacent the second semiconductor fin; (See FIG. 5B) 
forming a first dielectric fin and a second dielectric fin (dielectric 22) in the first opening and a second opening, respectively; (See FIG. 6B) and 
etching back the isolation layer, such that the semiconductor fins, the first dielectric fin, and the second dielectric fin extend from the isolation layer. (See FIG. 6B) 

With regards to claim 30, Divrakuni discloses the method of claim 29, wherein the first dielectric fin and the second dielectric fin are disposed between a first set of the semiconductor fins and a second set of the semiconductor fins, (fins 30, see FIG. 6B) the method further comprising: 
after the etching back, forming a gate stack (at least gate electrode 62) that wraps the first set of the semiconductor fins, the first dielectric fin, the second dielectric fin, and the second set of the semiconductor fins; (See FIG. 15B) and 
forming epitaxial source/drains in source/drain regions of the first set of the semiconductor fins and source/drain regions of the second set of the semiconductor fins. (source 3S and drain 3D, see FIGS. 8A and 8B)

With regards to claim 31, Divrakuni discloses the method of claim 30, further comprising forming a dielectric structure (dielectric layer 90) that separates the gate stack into a first gate over the first set of the semiconductor fins and a second gate over the second set of the semiconductor fins, wherein the dielectric structure is between the first set of the semiconductor fins and the second set of the semiconductor fins. (See FIGS. 16A and 16B, where the dielectric 90 separates the fins into 9S and 9D) 

With regards to claim 32, Divrakuni discloses the method of claim 29, wherein the etching back the isolation layer includes removing patterning layers (mask layer 37) from over the semiconductor fins.

With regards to claim 33, Divrakuni discloses the method of claim 29, wherein the forming the first opening and the second opening in the isolation layer by removing the first semiconductor fin and the second semiconductor fin, respectively, includes: 
forming a patterned mask layer (mask 37) over the isolation layer, wherein the patterned mask layer has an opening therein that exposes the first semiconductor fin and the second semiconductor fin; (See FIG> 4B) and 
etching back the first semiconductor fin and the second semiconductor fin. (See FIG. 5B) 


With regards to claim 36, Divrakuni discloses the method of claim 29, wherein the forming the semiconductor fins that extend from the semiconductor substrate includes:
 forming a patterning layer (cap structure 32) over the semiconductor substrate, wherein the patterning layer includes fin-like patterning structures having a first spacing;  (spacing between layers 32, see FIG. 1B) 
removing at least one of the fin-like patterning structures to provide a second spacing (spacing between mandrels 31) between a first one of the fin-like patterning structures and a second one of the fin-like patterning structures, wherein the second spacing is greater than the first spacing; (See Paragraph [0063], where spacing s is greater than spacing lfg) and 
after removing at least one of the fin-like patterning structures, patterning a semiconductor layer using the patterning layer, wherein the first semiconductor fin corresponds with the first one of the fin-like patterning structures and the second semiconductor fin corresponds with the second one of the fin-like patterning structures. (See FIG. 2B, where each fin 30 corresponds to each spacer 32) 

With regards to claim 37, Divrakuni discloses a method (FIGS. 1A-16B) comprising: 
forming a patterning layer (at least spacer 32) over a semiconductor layer; (semiconductor layer 30L, see FIG. 1B) 
etching the semiconductor layer using the patterning layer as an etch mask to form fin-like structures, (fins 30) wherein each of the fin-like structures includes a respective patterning layer portion disposed over a respective semiconductor layer portion; (See FIG. 2B) 
forming a first dielectric material (dielectric 33 and dielectric 20) that fills spacings between the fin-like structures; (See FIG. 4B) and 
for a subset of the fin-like structures: 
etching the patterning layer portions and the semiconductor layer portions to form openings (at least opening 21) in the first dielectric material, and filling the openings with a second dielectric material. (dielectric 22, see FIGS. 5B-6B) 

With regards to claim 38, Divrakuni discloses the method of claim 37, further comprising etching back the first dielectric material after filling the openings with the second dielectric material. (See FIG. 6B) 

With regards to claim 39, Divrakuni discloses the method of claim 38, further comprising: 
before the etching back, removing the patterning layer portions of the fin-like structures; (See FIG. 5B, where the layers 32 of the removed fins 30 are removed) and 
after the etching back, forming a gate stack (at least gate electrode 62) over the first dielectric material, wherein the gate stack wraps the semiconductor layer portions and the second dielectric material. (See FIG. 15B) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divrakuni et al. (US 2015/0162339 A1, hereinafter Divrakuni), as applied to claim 21, and further in view of Ching et al. (US 2019/0067445 A1, hereinafter Ching)
With regards to claim 26, Divrakuni discloses the method of claim 21.
However, Divrakuni does not explicitly teach wherein the dielectric fin includes a dielectric material that includes silicon, oxygen, and carbon.
Ching teaches using silicon oxycarbide as a dielectric. (Paragraph [0022]: “The dielectric fins 108 and the dielectric block 108′ may include a dielectric material different from the isolation structure 106. For example, the dielectric fins 108 may include silicon carbide nitride (SiCN), silicon oxycarbide nitride (SiOCN), or silicon oxycarbide (SiOC) in some embodiments. Alternatively or additionally, the dielectric fins 108 may include a metal oxide.”)
It would have been one of ordinary skill in the art to modify the device of Divrakuni to use the silicon oxycarbide as taught in Ching, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silicon oxynitride is one of a limited number of well-known dielectrics that can be substituted without experimentation.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divrakuni et al. (US 2015/0162339 A1, hereinafter Divrakuni), as applied to claim 37, and further in view of Ching et al. (US 2019/0067445 A1, hereinafter Ching)
With regards to claim 40, Divrakuni discloses the method of claim 37.
However, while Divrakuni teaches wherein the first dielectric material is silicon oxide (Paragraph [0065]: “In an illustrative example, the back gate dielectric layer 20L can include silicon oxide…”), Divrakuni does not explicitly teach and the second dielectric material is silicon oxycarbide.
Ching teaches using silicon oxycarbide as a dielectric. (Paragraph [0022]: “The dielectric fins 108 and the dielectric block 108′ may include a dielectric material different from the isolation structure 106. For example, the dielectric fins 108 may include silicon carbide nitride (SiCN), silicon oxycarbide nitride (SiOCN), or silicon oxycarbide (SiOC) in some embodiments. Alternatively or additionally, the dielectric fins 108 may include a metal oxide.”)
It would have been one of ordinary skill in the art to modify the device of Divrakuni to use the silicon oxycarbide as taught in Ching, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silicon oxynitride is one of a limited number of well-known dielectrics that can be substituted without experimentation.

Allowable Subject Matter
Claims 25 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
With regards to claim 21, Examiner notes that the term “replaces” is broad in this context.  In Divrakuni, the fin 30 is etched and makes a hole, where that hole is filled with the dielectric fin 22.  Therefore, Divrakuni teaches “replacing” the semiconductor fin with a dielectric fin.  Applicant appears to be arguing for a more narrow interpretation, namely the dielectric replacing the exact space in which the semiconductor fin resided.  The claim does not read on this interpretation, and Examiner recommends amending the claims to recite this feature if this is the intended interpretation.  Furthermore, Examiner notes that the gate stack includes both layers 62 AND 12, the combination of which wraps at least the dielectric 22.
With regards to claim 29, Examiner notes that the openings include 21 and 31, and that the dielectric 22 is formed in that opening. As with claim 21, Applicant appears to be arguing for a more narrow interpretation, namely the dielectric being formed in the exact space in which the semiconductor fin resided.  The claim does not read on this interpretation, and Examiner recommends amending the claims to recite this feature if this is the intended interpretation.  
With regards to claim 37, Examiner notes that fin 30 is etched to make the hole 21/31 in which the dielectric 22 is formed. (See FIGS. 4B, 5B, and 6B)  As with claim 21, Applicant appears to be arguing for a more narrow interpretation, namely the dielectric being formed in the exact space in which the semiconductor fin resided.  The claim does not read on this interpretation, and Examiner recommends amending the claims to recite this feature if this is the intended interpretation.  
Therefore, claims 21, 29, and 37 are rejected, and the dependent claims are rejected for at least their dependencies and the reasons listed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812